                  Case 1:18-cr-00217-KMW Document 236 Filed 12/18/19 Page 1 of 3
                                                                              Louis V. Fasulo, Esq.- NY & NJ
                                                                              Samuel M. Braverman, Esq.- NY & NJ
                                                                              Charles Di Maggio, Esq.- NY & MA



                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
F ASULO BR AVE R MA N & DI M AGG I O , LLP
                                                                                           ---------
                                                                                               \¢ l?- 0 I (
    ATTORNEYS AMtMO EN RSEO                                                       DATE FILED:
                                                                December 18 20 lL::
                                                                                9  ===============:::!.!
                                                                           '
      Hon. Kimba M. Wood                                       Hon. Alison J. Nathan
      United States District Judge                             United States District Judge
      Southern District of New York                            Southern District of New York
      500 Pearl Street                                         40 Foley Square
      New York, New York 10007                                 New York, New York 10007

      Re. : United States v. Gordon Freedman, et al.            United States v. Gordon Freedman
      Dkt, 18 Cr 217 (KMB)                                      19 Cr 249 (AJN)

      Your Honors:

              I represent Dr. Gordon Freedman, the named defendant in each of the above matters
      pending before these two Courts. I write to both Courts today to respectfully request that Hon.
      Alison J. Nathan refer and the Hon. Kimba M. Wood accept the 2019 indictment for sentencing
      before Judge Wood as all the criminal acts alleged in the 2019 indictment stem directly from the
      conduct of the 2018 indictment tried before Judge Wood.

               In the 2018 matter pending before Judge Wood, Dr. Freedman was arraigned on March
      16, 2018 on a three count indictment charging him with Conspiracy to Violate the Anti-Kickback
      Statute, Violation of the Anti-Kickback Statute, and Conspiracy to Commit Honest Services
      Wire Fraud. The substance of the charges are that Dr. Freedman engaged in a conspiracy with
      employees of Insys Therapeutics, Inc. to prescribe Subsys, a transmucosal instant-release
      fentanyl medication, in exchange for bribes or kickbacks, thereby denying his patients of their
      right to the honest services of their medical professional. That matter proceeded through
      discovery and motion practice and a trial was held. Dr. Freedman was convicted of all charges.
      Sentencing is scheduled for March 19, 2020. Judge Wood modified Dr. Freedman's bond post-
      verdict and he remains at liberty pending sentence.

              In the 2019 matter pending before Judge Nathan, Dr. Freedman is charged with 15 counts
      of Distribution or Possession with Intent to Distribute a Controlled Substance under 21 USC
      §84l(b)(l)(C) (one count for each prescription written to Jeffrey Rosenthal) and one count of
      Distribution or Possession with Intent to Distribute a Controlled Substance Resulting in Death
      (for the 16th prescription written to Mr. Rosenthal which the Government believes resulted in his
                                                                                                                    1

  225 Broadway, Suite 715                    505 Eighth Avenue, Suite 300                     Post Office Box 127
  New York, New York 10007                    New York, New York 10018                 Tenafly, New Jersey 07670
  Tel (211) 566 6213
              1                                   TL\I (212) 967-03~2                          Tel {~01) !69-B9!
  Fax (212) 566-8165                              Fax (201) 596-2724                           Fax (201) 596-2724
                  Case 1:18-cr-00217-KMW Document 236 Filed 12/18/19 Page 2 of 3
   death.)

           Today, Dr. Freedman will enter a guilty plea before Judge Nathan to a lesser included
   offense under Count 16 of the 2019 indictment pending before her (the pied-to charge does not
   admit that the death resulted from the prescription) in full satisfaction of the 2019 indictment
   pending in her Court and pursuant to a plea agreement between the parties. As part of that plea
   agreement, it is understood that Dr. Freedman will make this application to both Courts to have
   his 2019 matter now pending before Judge Nathan referred for sentencing to Judge Wood "in
   light of the special facts of this case" and that the Government will take no position on this
   application. (See Letter of the Government to Defense Counsel dated December 10, 2019, p. 4).

          Dr. Freedman respectfully submits to both Courts that the 2019 matter pending before
   Judge Nathan should be referred to Judge Wood for sentencing for the following reasons:

             1.       The 2018 indictment charged Dr. Freedman and four other doctors with
                  conspiring to participate in a scheme to receive bribes and kickbacks in exchange for
                  prescribing Subsys to his patients, thus depriving his patients of their right to the
                  honest services of their doctor. As part of the discovery in 2018 indictment was the
                  patient file of Jeffrey Rosenthal, the patient whose prescriptions form the basis for the
                  2019 indictment.

             2.       The death of Mr. Rosenthal and the Government's position that his death was a
                  result of the prescriptions made by Dr. Freedman was discussed between the parties
                  within one week of Dr. Freedman's arraignment on the 2018 indictment. Although 21
                  USC §84 l(b)(l )(C) charges were not included in the 2018 indictment, it was made
                  clear by the Government that if the 2018 matter went to trial, the Government would
                  consider further charges including 21 USC §841 (b)(l )(C) with a death resulting
                  enhancement.

             3.       The Government, as was its right, filed a separate indictment rather than a
                  superseding indictment charging the 21 USC §84 l(b)O )(C) with a death resulting
                  enhancement in April, 2019, 13 months after the original 2018 indictment. Prior to
                  the filing of the 2019 indictment, motion practice was held on the 2018 indictment
                  and the remaining co-defendants of Dr. Freedman filed motions for severance from
                  Dr. Freedman on the grounds that a future indictment for a 21 USC §84l(b)(l)(C)
                  with a death resulting enhancement would unfairly prejudice them at a future trial.
                  The Court denied the motions on several grounds, including that evidence of the
                  death of Mr. Rosenthal would not likely be evidence in the trial of the 2018
                  indictment, either on the Government's case in chief or on a direct case of Dr.
                  Freedman, and thus the prospect of prejudice was not sufficient to grant the motion.
                  (See 1: 18-cr-00217-KMW-1, docket entries 66, 69, 74, 76, 78, 80. 108, and 129). The
                  issue of the death of Mr. Rosenthal was then litigated again in motions in limine in
                  October, 2019 in advance of trial. (Id., docket entries 154, 155, 156, 158, 160, 161,
                  164, 165, 166, and 174.)

             4.       The four co-defendants of Dr. Freedman charged in the 2018 indictment have

                                                                                                                    2

225 Broadway, Suite 715                    505 Eighth Avenue, Suite 300                       Post Office Box 127
New York, New York 10007                    New York, New York 10018                   Tenafly, New Jersey 07670
Tel (111) j66-61D                               n1 (112) 967-0351                              Tel {~01) ~t;9_g9~
Fax (212) 566-8165                              Fax (201) 596-2724                            Fax (201) 596-2724
                Case 1:18-cr-00217-KMW Document 236 Filed 12/18/19 Page 3 of 3
                pied guilty. One defendant has been sentenced by Judge Wood and three remain to be
                sentenced by Judge Wood as of this writing.

           5.       It is also expected that the cooperating witnesses who testified before Judge
                Wood in the trial of the 2018 indictment and whose cooperation agreements stem
                from indictments originating in the Southern District of New York will ultimately
                have their matters referred to Judge Wood and be sentenced by Judge Wood as well,
                as is customary in this District.

           6.       Dr. Freedman was tried alone on the 2018 indictment and testified in his own
                defense for more than five hours and included testimony about his background,
                education, experience, and medical practice over a nearly 30 year history, and
                specifically included testimony about the several years covered by the 2018
                indictment. The Government called as a witness an expert on the prescribing and
                effects of fentanyl medications, and who opined on the appropriateness of the
                prescriptions written by Dr. Freedman. There was substantial testimony at trial
                specifically on the Rosenthal matter, including the entry of Mr. Rosenthal' s medical
                records into evidence, as well as extensive direct examination and cross-examination
                of Dr. Freedman about the motivation of Dr. Freedman in writing the prescriptions
                for fentanyl that are the acts charged in the 2019 indictment. Nearly all the discovery
                from the 2019 indictment was entered into evidence, save evidence of the death of
                Mr. Rosenthal. There are no acts by Dr. Freedman that are part of the 2019
                indictment that were not covered by the trial of the 2018 indictment-the difference is
                in the outcome of those acts. The testimony of Dr. Freedman, which will certainly be
                the subject of much of the recommendation of Probation and the sentencing
                arguments of the parties, was directly observed by Judge Wood.

            In light of the above points, it is respectfully submitted that Judge Wood has seen the
   broadest spectrum of facts related to the conduct of Dr. Freedman, his co-defendants, and the
   cooperating witnesses and would be in the best position to evaluate the arguments of both parties
   at the time of sentencing in order to implement the goals of 18 USC §3553(a). Therefore, it is
   respectfully requested that two Courts confer and Judge Nathan offer and Judge Wood accept
   referral of the 2019 indictment for sentencing when Judge Wood sentences Dr. Freedman on the
   2018 indictment.

                                                           Respectfully submitted,

                                                               s/Sam Braverman
                                                           Samuel M . Braverman, Esq.
                                                           Fasulo Braverman & Di Maggio, LLP
                                                           225 Broadway, Suite 715
                                                           New York, New York 10007
                                                           Tel. 212-566-6213
   Cc:     AUSA Katherine Reilly (BY HAND)                           j.A4A>i.~..J~~
           AUSA Noah Solowiejczyk (BY HAND)
                                                            tvt11v ~ JI~. S k t _ ~
           AUSA David Abromawitz (BY HAND)
                                                      -lo .ff,L ~
                                             11 ~ ~'I'! ( A 1N) fo r>u-.
                                                                                       l    (£S. "· '4,,tk,C\
                                                                                           ~ ~ iJ;;
                                                                                                                r:r~~.J
                                                                                                                     3

225 Broadway, Suite 715                  505 Eighth Avenue, Suite 300 ~             Tl f'Ul-·   Post Office Box 127
New York, New York 10007                  New York, New York 10018 · · · -· , - -        Tenafly, New Jersey 07670
n1 (212) 566-6213                             Tel (2U) 96,-03~1           t- -('f-l'f            Tel (101) ~69-B9~
Fax (212) 566-8165                            Fax (201) 596-2724    f                            Fax (201) 596-2724
                                                         SO ORDERED, N.Y., N .Y .

                                                         (~Y>t.wrr/.-
                                                             KIMBA M. WOOD
